Citation Nr: 0315853	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for skin disease of the 
feet, claimed as "jungle rot."

3.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1962 to June 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO), which denied 
service connection for a right knee disability (claimed as 
residuals of an injury) and skin disease of the feet (claimed 
as "jungle rot").  Parenthetically, that rating decision 
also granted service connection for diabetes associated with 
Vietnam herbicide exposure (on the basis of presumptive 
service connection).  Appellant subsequently appealed a 
January 2002 rating decision, which denied service connection 
for hypertension secondary to diabetes.  A September 2002 
"Travel Board" hearing was held before the undersigned 
member of the Board.  Appellant's motion to correct the 
hearing transcript was subsequently denied.


REMAND

Appellant has specifically stated that he has received 
pertinent outpatient treatment at VA clinics in Las Cruces, 
New Mexico and El Paso, Texas and apparently fee-basis 
treatment in El Paso at William Beaumont Army Medical Center 
("W.B.A.M.C.") and from a certain cardiologist, "M.J.S.", 
M.D.  However, although certain Las Cruces VA medical records 
dated from May to August 2001 and El Paso VA medical records 
dated from 1998 to 2002 are currently associated with the 
claims folder, it is unclear whether the RO has sought or 
adequately sought all pertinent, available such medical 
records.  In this regard, there appears to be a significant 
gap in the clinical evidentiary record between service 
separation in 1965 and the late 1990's; and appellant in his 
initial application for VA disability benefits alleged 
receiving treatment at the Las Cruces VA clinic since 1995 
for claimed knee and feet conditions.  Additionally, although 
in a December 2000 written response, "W.B.A.M.C." indicated 
that "all original copies" were being forwarded to the VA 
in El Paso, it is not clear that "W.B.A.M.C." clinical 
records are currently in the claims folder.  It does not 
appear that the RO has subsequently attempted to specifically 
contact said Army Medical Center again (or any other 
appropriate source) to request any originals or copies of any 
pertinent such medical records that might be available.  

Although the service medical records indicate that appellant 
sustained a right knee injury and post-service clinical 
records include right knee pathology such as osteoarthritis, 
chondromalacia, and meniscal damage, appellant has not been 
afforded a VA examination with medical opinion rendered on 
the etiology of his current right knee disability.  Although 
an August 2001 VA examination was conducted with medical 
opinion rendered regarding whether his hypertension was 
related to diabetes, the one-sentence opinion appears rather 
inadequately brief and does not address whether the 
hypertension may be related to insulin resistance as a 
medical article submitted by appellant suggests may occur 
generally.  With respect to the service connection issue 
involving skin disease of the feet, although such condition 
was neither alleged nor clinically reported in the service 
medical records, since additional post-service medical 
records will be sought pursuant to the Board's remand 
instructions and may shed light on the etiology of such 
condition, this appellate issue will be deferred pending 
completion of the remand or, if deemed necessary, the RO may 
arrange an appropriate VA examination to be conducted with 
medical opinion rendered as to that etiological question in 
controversy.

Additionally, although the service medical records noted a 
preservice history of a sports injury to the knee and 
appellant's enlistment examination indicated that he had been 
released from the Naval Reserve in order to enlist in the 
Army, it does not appear that the RO has attempted to obtain 
any Naval Reserve clinical records, such as physical 
examinations reports, that might shed light on whether a 
right knee disability may have preexisted service.  

With respect to other procedural matters, although appellant 
submitted certain pertinent VA outpatient treatment records 
dated from July 1999 to March 2002 at the September 2002 
"Travel Board" hearing, it does not appear that he provided 
written jurisdictional waiver of the originating agency's 
initial review of that evidence.

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, as to the 
hypertension secondary service connection appellate issue, it 
does not now appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant and 
the service organization 
representative adequate written 
notification as to the information 
and evidence necessary to 
substantiate the hypertension 
secondary service connection 
appellate issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

2.  The RO should request the 
service department, National 
Personnel Records Center (NPRC), 
appellant's Naval Reserve unit, 
and/or any other appropriate 
organization to obtain any Naval 
Reserve medical records; and 
associate them with the claims 
folder.  The measures undertaken 
should be specifically recorded 
(including providing the source any 
requested information necessary to 
conduct such search).  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folder.  

3.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that he may have in his possession 
pertaining to any relevant treatment 
he has received for the claimed 
right knee, feet, and hypertension 
disabilities between service 
separation in 1965 and the present, 
as well as the complete names and 
addresses of any VA and non-VA 
physicians or medical facilities 
which provided such treatment.  All 
available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers, 
including, but not limited to:  VA 
clinics in Las Cruces, New Mexico 
and El Paso, Texas; William Beaumont 
Army Medical Center, 5005 N. Piedras 
Street, El Paso, Texas 79920-5001; 
and "M.J.S.", M.D., 1250 E. Cliff, 
Suite 2A, El Paso, Texas 79902.  If 
necessary, William Beaumont Army 
Medical Center medical records 
should be requested from NPRC.  
Appellant should also supply any 
Naval Reserve medical records that 
he may have in his possession for 
association with the claims folder.  
The RO should provide appellant with 
release forms and ask that a copy be 
signed and returned for each non-VA 
health care provider identified.  In 
the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  To 
the extent the appellant's 
assistance is needed in determining 
any details for an informed request, 
his assistance should be requested 
as indicated.

4.  With respect to the issues of 
service connection for a right knee 
disability (claimed as residuals of 
an injury) and hypertension claimed 
as secondary to service-connected 
diabetes, the RO should arrange 
appropriate VA examinations, such as 
orthopedic and cardiovascular 
examinations, in order to determine 
the etiology of the claimed 
disabilities at issue.  All 
indicated tests and studies should 
be conducted.  

A.  The orthopedic examiner should 
review the entire claims folder, 
examine appellant, and opine, with 
degree of probability expressed in 
terms of is it at least as likely as 
not, as to whether any right knee 
disability (i) is causally or 
etiologically related to service 
(what is the approximate date of 
onset of such disability?), or (ii) 
preexisted service and underwent a 
permanent increase in severity 
during service (versus natural 
progression of an underlying disease 
process).  

B.  The cardiology examiner should 
review the entire claims folder, 
examine appellant, and opine, with 
degree of probability expressed in 
terms of is it at least as likely as 
not, as to whether any currently 
manifested hypertensive disease is 
causally or etiologically related to 
appellant's service-connected 
diabetes mellitus (including whether 
the diabetes aggravated his 
hypertensive disease).  The term 
"aggravate" used herein refers to 
post-service aggravation of a non-
service-connected condition by a 
service-connected condition, to wit: 
an increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

5.  With respect to the issue of 
service connection for skin disease 
of the feet, claimed as "jungle 
rot", in the event it is deemed 
necessary, the RO should arrange an 
appropriate VA examination, such as 
a dermatologic examination, in order 
to determine the etiology of the 
claimed disability at issue.  All 
indicated tests and studies should 
be conducted.   The dermatology 
examiner should review the entire 
claims folder, examine appellant, 
and opine, with degree of 
probability expressed in terms of is 
it at least as likely as not, as to 
whether any currently manifested 
chronic skin disorder of the feet is 
causally or etiologically related to 
appellant's service.  

6.  A discussion of the facts and 
the medical principles involved will 
be of considerable assistance to the 
Board.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiners.

7.  The RO should consider any 
additional evidence and readjudicate 
the service connection appellate 
issues under applicable legal 
theories, laws, regulations, and 
judicial precedents.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

